 

Exhibit10.2

AFFINION GROUP HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

2016 LONG TERM INCENTIVE PLAN

AMENDED AND RESTATED AWARD AGREEMENT

THIS AMENDED AND RESTATED AWARD AGREEMENT (the “Agreement”) is made effective as
of the 1st day of June 2017 (hereinafter the “Date of Grant”) between Affinion
Group Holdings, Inc., a Delaware corporation (the “Company”), and Scott Lazear
(the “Participant”).

R E C I T A L S:

WHEREAS, the Company has established the Affinion Group Holdings, Inc. 2015
Equity Incentive Plan (the “Plan”);

WHEREAS, pursuant to Section 11 of the Plan, the Company has established the
Affinion Group Holdings, Inc. 2016 Long Term Incentive Plan (the “2016 LTIP”);

WHEREAS, the Participant was previously granted an award under the 2016 LTIP
effective as of the 15th day of March 2016 (the “Prior Award”);

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to modify the Prior Award terms as set forth herein (the
“Award”).

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.Grant of Award. The Company has previously granted to the Participant the
Prior Award, which is now amended and restated and subject to the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan,
and which is an award with an aggregate cash value equal to $500,000 (the
“Target Award”).  The Target Award is designated as a “Performance Award” and
will be subject to the performance-based vesting and time-based vesting terms
and conditions below.

1

 

--------------------------------------------------------------------------------

 

2.Terms and Conditions. The amount of the Performance Award that will actually
vest and be settled shall be determined pursuant to a two-step process: (i)
first, the maximum amount of the Performance Award that will be eligible to vest
shall be calculated as provided under Section 2(a) hereof and (ii) then the
maximum amount of the Performance Award calculated under clause (i) that will
actually vest and be settled shall be determined on the basis of the
Participant’s continued service with the Company as set forth in Section 2(b)
hereof.

(a)Performance Award. The actual amount of the Performance Award in which a
Participant will be eligible to vest will be determined based on the achievement
of certain overall corporate and business unit financial and non-financial
performance goals, as applicable, (collectively, the “Performance Goals” and
each, a “Performance Goal”), which will be assessed following the completion of
the 2017 fiscal year, as set forth on, and in accordance with, Schedule I
attached.  For purposes of determining whether the business unit financial and
non-financial performance goals have been achieved hereunder, the Participant
will be treated as an employee of Connexions Loyalty, Inc.

As soon as practicable following the completion of the 2017 fiscal year, the
Committee shall determine and certify the actual level of attainment of the
Performance Goals.  On the basis of that certified level of attainment, the
amount of Performance Award will be multiplied by the applicable Financial
Performance Indicator (“FPI”) determined in accordance with the FPI percentile
matrix set forth on Schedule I attached hereto (such product, the “Adjusted
Performance Award”).  The Adjusted Performance Award will be multiplied by the
applicable Non-Financial Performance Indicator (“NFPI”) determined in accordance
with the NFPI percentile matrix set forth on Schedule I attached hereto (such
product, the “Final Performance Award”).  The amount of the Final Performance
Award resulting from such calculations shall constitute the maximum amount of
Final Performance Award into which the Participant may vest in accordance with
Section 2(b) below.

(b)Service Vesting. The Final Performance Award shall vest in two (2)
installments with 25% vesting on March 15, 2018 and 75% vesting on March 15,
2019 (each such date, a “Vesting Date”), subject to the Participant’s continued
service with the Company on each applicable Vesting Date; provided that if
Participant’s employment is terminated by the Company without Cause, Participant
shall become fully vested as of the date of such termination.

(c)Settlement. To the extent the Final Performance Award becomes vested in
accordance with Section 2(b) above on a given Vesting Date, the Company shall
pay to the Participant an amount in cash equal to the vested portion of the
Final Performance Award, subject to applicable withholding taxes, in each case,
as soon as practicable following the Vesting Date but in no event later than the
sixtieth (60th) day following the Vesting Date, notwithstanding any earlier
vesting occurring due to Participant’s termination of employment by the Company
without Cause (such date, the “Settlement Date”).

(d)Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of decent and distribution
or as otherwise permitted by the Committee) and may not be subject to lien,
garnishment, attachment or other legal process.

2

 

--------------------------------------------------------------------------------

 

(e)Effect of Termination of Services. If the Participant’s service with the
Company terminates for any reason, any then unvested portion of the Award shall
be forfeited without further consideration to the Participant.  For the
avoidance of doubt, in the event that the Participant’s service with the Company
terminates other than for Cause after the applicable Vesting Date but prior to
the applicable Settlement Date, the Final Performance Award that becomes vested
on such Vesting Date will remain payable on such Settlement Date.  In the event
that the Participant’s service with the Company terminates for Cause, any then
unpaid portion of the Award, whether vested or unvested, shall be forfeited
without further consideration to the Participant.

(f)Taxes. Upon the settlement of the Award in accordance with Section 2(c)
hereof, the Participant shall recognize taxable income in respect of the Award
and the Company shall report such taxable income to the appropriate taxing
authorities in respect of the Award as it determines to be necessary and
appropriate.  The Company shall have the right to require the Participant to
remit to the Company, or to withhold from amounts payable to the Participant, as
compensation or otherwise, an amount sufficient to satisfy all federal, state
and local withholding tax requirements, as applicable.  The Participant shall
satisfy any required withholding obligation with respect to the Award in cash.

(g)Committee Authority. Notwithstanding anything herein to the contrary, the
Committee shall have sole and plenary authority to determine whether, and to
what extent, the Performance Goal(s) set forth on Schedule I attached hereto are
attained.  In addition, in the event that one or more Performance Goals are not
attained in accordance with Schedule I attached hereto, the Committee may
provide that all or a portion of the Award shall remain outstanding and eligible
to vest in accordance with Section 2(b) hereof notwithstanding such level of
attainment, in such amounts as the Committee may determine in its sole and
absolute discretion.  Notwithstanding anything herein to the contrary, in
determining the actual amount of the Award earned during the Performance Period,
the Committee may increase or reduce the amount of the Award earned if, in its
sole judgment, such increase or reduction is appropriate.

3.Miscellaneous.

(a)General Assets. Amounts credited to the Participant’s Account under this
Agreement, if any, shall continue for all purposes to be part of the general
assets of the Company.  The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.

(b)Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Affinion Group Holdings, Inc.

6 High Ridge Park Road

Stamford, CT 06905

Facsimile: (203) 956-1206

Attention: Executive Vice President, Human Resources

3

 

--------------------------------------------------------------------------------

 

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

(c)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d)No Rights to Continue Service. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

(e)Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.  Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Plan.

(f)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(g)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior agreements, communications,
representations and negotiations in respect thereto (including, without
limitation, the Prior Award).  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

(h)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(i)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

4

 

--------------------------------------------------------------------------------

 

(k)Section 409A. Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and applied so that the payments and benefits set
forth herein shall either be exempt from the requirements of Code Section 409A,
or shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from or in compliance with Code Section 409A.  If the Participant notifies the
Company (with specificity as to the reason therefor) that the Participant
believes that any provision of this Agreement would cause the Participant to
incur any additional tax or interest under Code Section 409A or the Company
independently makes such determination, the Company shall, after consulting with
the Participant, reform such provision (or award of compensation or benefit) to
attempt to comply with or be exempt from Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate.  To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Participant and the Company without violating the provisions of Section
409A.  Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if Participant is a “specified employee” within the meaning of Section
409A of the Code, any payments or benefits due upon a termination of
Participant’s employment under any arrangement that constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and which do not
otherwise qualify under the exemptions under Treas. Regs. Section l.409A-1
(including without limitation, the short-term deferral exemption and the
permitted payments under Treas. Regs. Section 1.409A-l(b)(9)(iii)(A)), shall be
delayed and paid or provided on the earlier of (i) the date which is six (6)
months after Participant’s separation from service (as such term is defined in
Treas. Regs. Section l.409A-l(h), including the default presumptions thereunder)
for any reason other than death (with the first such payment being a lump sum
equal to the aggregate payments and/or benefits Participant would have received
during such six-month period if no such payment delay had been imposed), and
(ii) the date of Participant’s death.  Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code.  In no event may Participant, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code.  Participant shall have no legally binding right to any distribution
or payment made to Participant in error. Notwithstanding the foregoing, none of
the Company, its Affiliates, officers, directors, employees, or agents
guarantees that this Agreement complies with, or is exempt from, the
requirements of Code Section 409A and none of the foregoing shall have any
liability for the failure of this Agreement to comply with, or be exempt from,
such requirements.

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Scott Lazear

 

6

 